Name: Council Regulation (EEC) No 4178/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for certain prepared or preserved sardines falling within subheading ex 1604 13 10 or ex 1604 20 50 of the combined nomenclature and originating in Tunisia (1988)
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  foodstuff
 Date Published: nan

 No L 399 / 1731 . 12 . 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4178 / 87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for certain prepared or preserved sardines falling within subheading ex 1604 13 10 or ex 1604 20 50 of the combined nomenclature and originating in Tunisia ( 1988 ) nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomenclature codes and , where appropriate , the Taric code numbers of the products concerned ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas in this case the quota should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under the conditions and according to the procedure laid down in Article 1(2); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Cooperation Agreement between the European Economic Community and the Republic of Tunisia ( J ), supplemented by Council Regulation (EEC) No 1080 / 83 of 18 April 1983 laying down the arrangements applicable to trade between Greece and Tunisia ( 2 ) and the Additional protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia ( 3 ), provides that certain prepared and preserved sardines falling within code No ex 1604 13 10 or ex 1 604 20 50 of the combined nomenclature and originating in Tunisia may be imported into the Community free of duty; whereas the detailed arrangements must be fixed by an Exchange of Letters between the Community and Tunisia ; whereas , since that Exchange of Letters has not yet taken place , the Community arrangements which applied in 1987 should be renewed until 31 December 1988 ; whereas a duty-free Community tariff quota of 100 tonnes should therefore be opened ; whereas this tariff quota is to apply from 1 January 1988 either until the conclusion of the Exchange of Letters provided for in Article 18 of the Cooperation Agreement between the European Economic Community and the Republic ofTunisia or until Community import arrangements for the products concerned are applied , but at the latest until 31 December 1988 ; Whereas , within the limits of the tariff quota , the Kingdom of Spain and the Portuguese Republic are to apply duties calculated in accordance with Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon, Tunisia and Turkey on the other ( 4 ); Whereas from 1 January 1988 the nomenclature used in the Common Customs Tariff will be replaced by the combined HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January 1988 until the conclusion of the Exchange of Letters referred to in Article 18 of the Cooperation Agreement between the European Economic Community and the Republic ofTunisia or until Community import arrangements are applied , but at the latest until 31 December 1988 , the customs duty applicable to imports into the Community of the following products originating in Tunisia shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: (*) OJ No L 265 , 27 . 9 . 1978 , p. 1 . ( 2 ) OJ No L 120 , 6 . 5 . 1983 , p. 1 . ( 3 ) OJ No L 297 , 21 . 10 . 1987 , p . 36 . ( 4 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . No L 399 / 18 Official Journal of the European Communities 31 . 12 . 87 Order No CN code Description Amount of quota(tonnes) Quota duty (% ) 09.1201 Prepared or preserved fish , caviar and caviar substitutes prepared from fish eggs : ex 1604 13 10 ex 1604 20 50  sardines of the species Sardina pilchardus 100 Free 3 . Member States shall charge imports of the goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia consequent on the accession of the Kingdom of Spain and the Portuguese Republic of the Community . 2 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2 ) enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER